


 

Exhibit 10.22

 

SONY COMPUTER ENTERTAINMENT AMERICA INC.

 

LATIN AMERICA RIDER TO THE

PLAYSTATION® PORTABLE PSP LICENSED PUBLISHER AGREEMENT

 

This Latin America Rider to the PlayStation® Portable PSP Licensed Publisher
Agreement (the “Rider”) is entered into by THQ, Inc. (“Publisher”) and Sony
Computer Entertainment America Inc. (“SCEA”) and rendered effective as of this
17th day of December, 2008 (the “Effective Date”).

 

1.             Incorporation

 

The Rider’s terms and conditions are incorporated into and read in conjunction
with the terms and conditions of the PlayStation Portable PSP Licensed Publisher
Agreement Signed by Publisher (“PSP LPA”) along with any and all other riders to
the PS2 LPA executed between Publisher and SCEA.

 

2.             Definitions

 

All capitalized words and phrases referenced in the Rider that are not expressly
defined herein shall have the meanings set forth in the Definitions section of
the PSP LPA.

 

3.             Territory

 

A.            Pursuant to this Rider, the Territory for the PSP LPA shall now
consist of the following geographic areas:

 

(1)           North America (including all territories and possessions of the
United States);

 

(2)           Central America; and

 

(3)           South America.

 

B.            SCEA can modify and amend the Territory from time and time during
the Term by providing written notice of any such changes to Publisher.  In the
event that a specific country is deleted from the Territory, SCEA shall deliver
to Publisher a written notice stating the number of days within which Publisher
must cease distributing Licensed Products and must retrieve any Development
Tools located in that deleted country.

 

C.            Publisher shall not, directly or indirectly, solicit orders for or
sell any Units of Licensed PSP Products in any situation where Publisher knows
or reasonably should know that any of such Licensed PSP Products may be exported
or resold outside of the Territory.

 

4.             Payment Logistics

 

All payments to be made to SCEA pursuant to the terms and conditions of the PSP
LPA and any rider shall be made to SCEA either: 1) directly from Publisher if
Publisher is domiciled in the United States, or 2) indirectly from a United
States-domiciled affiliate, associate, branch office, or subsidiary of Publisher
(“Designee”) if Publisher is domiciled in a location in the Territory other that
the United States. It is the sole responsibility and cost of the Publisher to
establish its Designee.

 

 

--------------------------------------------------------------------------------


 

5.             Governing Law

 

This Rider shall be governed by and interpreted in accordance with the laws of
the State of California, excluding that body of law related to choice of laws,
and of the United States of America.

 

6.             Conflict Resolution

 

In the event that any of the terms and conditions of this Rider shall conflict
with any terms and conditions of the PSP LPA or any other rider previously
entered into by the parties, the terms of this Rider shall prevail.

 

 

ACCEPTED AND AGREED:

 

Sony Computer Entertainment America Inc.

 

THQ, Inc.

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

Name:

 

 

 

 

 

Title:

 

Title:

 

 

 

 

 

Date:

 

Date:

 

 

--------------------------------------------------------------------------------

 
